 WAH CHANG ALBANY CORPORATIONWah Chang Albany CorporationandGeneral Team-sters Local No.324, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 36-RC-2339May 14, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before E. G. Strumpf,Hearing Of-ficer.The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed.Following the hearing,this casewas transferred to the National Labor RelationsBoard in Washington,D.C., pursuant to Section102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8,as amended.Thereafter,the Employer,the Petitioner,and the Intervenor,United Steel-workers ofAmerica, AFL-CIO, filed briefs whichhave been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case,the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(1) and Section 2(6) and(7) of the Act for thefollowing reasons:The Petitioner seeks an election in a unit of allmaintenance employees at the Employer'sAlbany,Oregon,plant.Itwould sever 130 maintenance em-ployees' from an existing certified production andmaintenance unit of 610 employees that has beenrepresented by the Steelworkers and its predecessorin interest since 1957.2 Petitioner seeks to includein this unit, among others, only those laborers whohave bid into and have achieved seniority in the' Including 9 carpenters,24 electricians,10 instrument repairmen, 4laborers, 12 machinists,33 millwrights,8 pipefitters,5 painters,5 vehiclerepairmen,and 20 welders'The Intervenor was certified as the collective-bargaining representativeof the overall production and maintenance unit on November 20, 1961, in385Employer'smaintenancedepartment. Alternatively,however, it seeks to represent the casual laborers aswell asthat group which has achieved seniority inthe maintenancedepartment if the Board finds thatsuch an inclusive unit is appropriate.3TheEmployer and the Intervenor opposeseverance and contend that only the existingproduction and maintenance unit is appropriate.They assert that the production and maintenanceworkers are functionally integrated into the Em-ployer's continuousflow operations, that they sharesupervision and common skills, perform the sameor similartype work with thesame kindsof tools,and that there is more of a shared community of in-terest between any givenclassification of main-tenance employees and the production workerswith whom they commonly work than with otherclassificationsof maintenanceemployees.In addi-tion, they contend that the maintenance employeeshave been adequately represented by the Inter-venor for several years and that severance, becauseof the overlap in functionsand supervision amongthe maintenance and production employees, woulddisrupt the stability in labor relations attained byadherence to the existing pattern of representation.Finally, they assert that Petitionerisnota tradi-tional representative of the type ofmaintenanceemployees sought to be representedherein.Petitionerassertsthat theunitsought is a func-tionallydistinctmaintenancedepartment prin-cipally composed of highly skilled craftsmen doingnonrepetitive work and having functions, skills, andsupervision separate and different from those of theproduction employees. Petitioner contends that,theEmployer's products are not manufactured bymeans of a highly integrated, continuous flowproduction system immediately dependent upon theperformance of the assigned functions of the main-tenance department. It asserts that the maintenanceemployees have not been adequately representedby the Intervenor, that they desire severance, andhave not had previous opportunity to obtainseparate representation. Further, it is contended,that inasmuch as the history of collective bargain-ing through the production and maintenance unithas been short the stability of labor relations willnot be unduly disrupted by severance. Finally, Peti-tioner asserts that it is an experienced, diversifiedgeneral Teamsters local and is fully qualified torepresent the members of the maintenance unit.Case 36-RC-1646 From sometime in 1957 until the 1961 certification thisunit had been represented by the Zirconium and Allied Metals Union1At thetime of the hearing there were approximately six casual laborersworking in the maintenancedepartment.171 NLRB No. 47 386DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer, whose plant facilities are com-posed of some 50 buildings on 90 acres of landlocated in Albany, Oregon, is one of the world's larg-est producers of exotic metals from raw materials,among which are hafnium, zirconium, columbian,tantalum, tungsten, molybdenum, and vanadium.Ores are separated into oxides and reduced to abasicmetal sponge. The sponge is blended andcompressed into electrodes which are melted intoingots after which they are fabricated to the par-ticular customer specifications. The evidence wouldindicate that this production process is a continu-ous flow operation. The only serious breakdownshave occurred in the initial separating process, butbecause of the stockpiling of separated oxides, thetwo or three breakdowns per year in this sectionhave at the most necessitated only minor interrup-tions to the continuing production sequence.The evidence is also clear that the continuity ofthe Employer's production processes is dependentupon the related and sometime overlapping per-formances of assigned tasks by both the main-tenance and the various production departments.Althoughmaintenancedepartmentpersonnel,many of whom are journeymen in their particularcraft, do in fact engage primarily in skilled repair orinstallation type work, it is also clear that produc-tion employees engage in minor maintenance worksuch as the dismantling of machinery and replace-ment of parts. The same minor maintenance, ap-parently, is oftentimes done by both maintenanceand production department personnel. Moreover,with the principal exception of maintenancemachinists and vehicle repairmen, maintenancecrews spend from 50 to 90 percent of their time inproduction areas. In fact, some maintenance crewsare permanently assigned to a given production de-partment. Although maintenance crews are largelysupervised by maintenance department supervisors,they are occasionally supervised by production su-pervisors. In fact, the fabrication department hasone of its own employees permanently assigned tosupervise the maintenance employees working inthat department. Production supervisors assign theparticular maintenance job to be done whether theysupervise the actual work or not, and they haveauthority to authorize overtime work for main-tenance departmental personnel. Production work-ers assist maintenance employees in the accom-plishment of such assignments from the furnishingof labor to the operation of cranes and othermachinerywhen necessary. Finally, there is atransfer to employees between the various produc-tion departments and the maintenance department.Some 54 of the present 137 employees in the main-tenance department are transferees from produc-tion departments, all but 6 of which have bid in toachieve permanent seniority in the maintenance de-partment. Another 47 employees presently assignedto production departments have previously workedin the maintenance department. All of these em-ployees share the same working conditions and thesame or similar fringe benefits. Thus, rather thanconstituting a homogeneous group of skilled crafts-men or a functionally distinct department, it ap-pears that the maintenance employees make up agroup possessing varying degrees of assorted skills,themajority of whom have considerable contactand overlapping functions with the production em-ployees.Nor does the record indicate that the bargaininginterests of the maintenance employees have beenneglectedorprejudicedbyvirtureof theirrepresentation in the overall unit. In fact, there issubstantial evidence to the contrary. Since the In-tervenor became the certified bargaining represent-ative of the employees in the overall unit in 1962,allpresidents of its local union have been main-tenance department employees, as have 3 of the 5grievance committee chairmen, as well as 6 of the14 negotiating committee members. As a result,maintenance department journeymen hold thehighest job classifications and are the most highlypaid employees in the overall unit, being matchedonly by production Z-mill operators and productionmachine shop leadmen.Therefore, notwithstanding thatthe maintenanceemployees have certain skills not necessarily pos-sessed by production employees, the majority spend50 to 90 percent of their time in production areas,where they may be supervised by the same in-dividuals who also supervise the production em-ployees. Thus the work of the maintenance em-ployees is obviously an integral part of the continuous flow of the Employer's various production"processes. In view, therefore, of their close func-,tional integration in the plant's operations, theircommunity of interest with the production em- WAH CHANG ALBANY CORPORATIONployees,their long inclusion in the production andmaintenance unit, and the absence of compellingcountervailing considerations,we conclude that themaintenance employees should not be severed fromthe overall production unit, and that the unit soughtby the Petitioner is inappropriate under the stand-ards set forth inMallinckrodt Chemical Works,UraniumDivision,'GeneralFoodsCorporation,4 162 NLRB 387166NLRB 1032fi 169 NLRB 4647In view of our disposition of this case,it is unnecessary to decidewhether the petition should also be dismissed on the further ground thatthe Petitioner is not a traditional representative of the type of employees387Maxwell House Dvision,sandMoloney Electric Com-pany.'Accordingly,we shall dismiss the petition.7ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.covered by the petition herein Because the Board has traditionally refusedto sever maintenance department units such as that sought here, MemberFanning concurs in the decision to dismiss the petition in this case SeeSeville-SeaIsleHotel Corp.125 NLRB 299, and cases cited therein,General Foods Corporation,Maxwell HouseDivision,supra,andMoloneyElectric Co , supra353-177 0 - 72 - 26